OPINIONS OF THE SUPREME COURT OF OHIO
     The full texts of the opinions of the Supreme Court of
Ohio are being transmitted electronically beginning May 27,
1992, pursuant to a pilot project implemented by Chief Justice
Thomas J. Moyer.
     Please call any errors to the attention of the Reporter's
Office of the Supreme Court of Ohio. Attention: Walter S.
Kobalka, Reporter, or Deborah J. Whitten, Administrative
Assistant. Tel.: (614) 466-4961; in Ohio 1-800-826-9010.
Your comments on this pilot project are also welcome.
     NOTE: Corrections may be made by the Supreme Court to the
full texts of the opinions after they have been released
electronically to the public. The reader is therefore advised
to check the bound volumes of Ohio St.3d published by West
Publishing Company for the final versions of these opinions.
The advance sheets to Ohio St.3d will also contain the volume
and page numbers where the opinions will be found in the bound
volumes of the Ohio Official Reports.

In re Application of Keita.
[Cite as In re Application of Keita (1992),     Ohio St.3d     .]
Character and fitness review -- Remand for further
     investigation.
     (No. 91-1266 -- Submitted December 29, 1992 -- Decided
December 30, 1992.)
     This matter is pending before the court upon the
recommendation of the Board of Commissioners on Character and
Fitness that Sundiata Keita's application to take the Ohio bar
examination be disapproved.
     IT WAS ORDERED by the court, sua sponte, that before a
determination would be made on the merits of this case the
applicant, Sundiata Keita, was to submit to an independent
psychiatric evaluation; that such evaluation was to be
conducted by a psychiatrist selected by the court; and that
such evaluation be at the applicant's expense. It was further
ordered that this matter be stayed pending the court's receipt
of the psychiatrist's report. See In re Keita (1992), 62 Ohio
St.3d 1492, 583 N.E.2d 316.
     On October 27, 1992, Otto Kausch, M.D., and Phillip J.
Resnick, M.D., filed a psychiatric evaluation with this court.
On December 7, 1992, the special investigator for the Board of
Commissioners on Character and Fitness filed a motion to remand
this cause to the Board of Commissioners on Character and
Fitness for further proceedings. Upon consideration thereof,
     IT IS ORDERED by the court that said motion to remand be,
and the same is hereby, granted.
     IT IS FURTHER ORDERED that this matter be remanded to the
Board of Commissioners on Character and Fitness for
consideration of the psychiatric evaluation and further
investigation with respect to issues raised by the evaluation.
     Moyer, C.J., Douglas, H. Brown and Resnick, JJ., concur.
     Sweeney, Holmes and Wright, JJ., dissent.